Citation Nr: 1429953	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-21 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (DM-II), associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for diabetes mellitus type II on the basis of no current diagnosis.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to Agent Orange in service.

2.  The Veteran has been diagnosed with diabetes mellitus, type II.


CONCLUSION OF LAW

Diabetes mellitus, type II, may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection is warranted when a claimant shows: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6)(iii).  The diseases that are listed at 38 C.F.R. § 3.309(e), including DM-II, shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii).

The Veteran's service within the Republic of Vietnam has been verified.  As a result, the Board's analysis turns on whether the Veteran has in fact been diagnosed with DM-II.  Of importance here is the distinction between direct service connection and presumptive service connection based on herbicide exposure, as highlighted by § 3.307(a)(6)(ii).

Direct service connection claims may be granted if a diagnosis of a chronic disability is made at any time during the pendency of the appeal, even if the most recent medical evidence suggests that the disability has resolved.  However, under § 3.307(a)(6)(ii), presumptive service connection for diseases associated with exposure to herbicide agents is warranted if a disease listed under § 3.309(e), with the exception of chloracne or other acneform disease, becomes manifest to a degree of 10 percent at any time after service.  As opposed to the requirements for direct service connection, the disease need not manifest within the appellate period. 

In an October 2010 letter, the Veteran's treating physician opined that the Veteran has diet and medication controlled diabetes mellitus.  Specifically, he states that the Veteran has had elevated blood glucose and Hgb. A1C's greater than 6 since 2001, and has been on Metformin (an oral hypoglycemic for DM-II) since 2005.  With diet, exercise, and metformin, he has lowered his Hgb. A1C to 6.1 and normalized his fasting blood sugar.  

The record demonstrates that the Veteran's diagnosed diabetes is consistent with a 20 percent evaluation under the appropriate diagnostic code.  38 C.F.R. § 4.119, Diagnostic Code 7913.  As a result, the requirements of § 3.307(a)(6) are met and presumptive service connection of DM-II is warranted on a presumptive basis.


ORDER

Service connection for diabetes mellitus, type II is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


